Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim 1 is presented for examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of the parent U.S. Patent No. 10,142,121 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant independent claim 1 recites similar steps such as: receiving a synchronization signal.  The instant independent claim recites a broader method without the reverse synchronization signal as the parent patent claim.





Instant Application
Parent 10,142,121 B2
1. A method comprising:


 receiving, by a user device, 
from a content consumption device, 
a synchronization signal.
1.  A method comprising: 


receiving, by a first user device, via a first 
wireless protocol, and from a content consumption device, a synchronization 
signal for a first program being presented by the content consumption device, 
wherein the synchronization signal comprises information corresponding to the first program;  

sending, by the first user device, via a second wireless protocol, and to a computing device, a request for content synchronization data for the first program;

receiving, by the first user device, via the second wireless protocol, and from the computing device, the content synchronization data for the first program;  


providing, by the first user device and based on the content synchronization data, at least one supplemental user experience in synchronization with the first program being presented by the content 
consumption device;  

receiving, by the first user device, a user input associated with the at least one supplemental user experience;  

after the receiving the user input, transmitting, by the first user device, via the first wireless protocol, and to the content consumption device, a reverse 
synchronization signal comprising: 

an identifier of the at least one supplemental user experience, and information corresponding to the user input;  

and causing, by the first user device and based on the information corresponding to the user input, the content consumption device to display a second program that is synchronized with the at least one supplemental user experience being presented by the first user device.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claim 1 is rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Holland U.S. Patent Application Publication Number 2012/0011550 A1 (hereinafter Holland).

As per claim 1, Holland discloses a method, comprising: receiving, by a user device (see companion content devices 140-148 receiving signal from Media Player 110 on page 3 section [0043]), from a content consumption device (see Media Player 110 on page 3 section [0043]), a synchronization signal (see companion device 140-148 receive file containing information about the media presentations being played with one or more program channels, or identifiers of the current program, and time-offset, or time value, for display content at those time-offsets on page 3 section [0044]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dakss et al. U.S. Patent Application Publication Number 2006/0031914 A1.  Receiving a synchronization signal as playlist with time codes (see page 2 section [0017]).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S CHOU whose telephone number is (571)272-5779. The examiner can normally be reached Monday-Friday 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris L Parry can be reached on (571)272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN S CHOU/Primary Examiner, Art Unit 2451